Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a switch to provide an alternative current path for arc current between a primary current path and a workpiece, wherein the switch is connected to one or more of the one or more sensors, the primary current path, or the workpiece" in lines 7-9. It is unclear how the primary current path is defined? It appears that the alternative current path is based upon how the primary current path is defined. It is not clear if the workpiece is part of the primary current path or if the work piece and primary current path are separate pathways? The examiner suggests amending claim 1 to depict what is shown in Figures 1-2 in accordance what is written in paragraphs 0005, 0017-0018 and 0030-0031 of applicant’s specification. 
Claim 14 recites the limitation "a switch to provide an alternative current path for arc current between a primary current path and a workpiece, wherein the switch is connected to one or more of the one or more sensors, the primary current path, or the workpiece" and “open during a short circuit phrase to allow all or part of the arc current to flow through the primary current path and the electrode wire” in lines 7-9 and 13-14. It is unclear how the primary current path is defined? It appears that the alternative current path is based upon how the primary current path is defined. It is not clear if the workpiece or the electrode wire is part of the primary current path or if the work piece, electrode wire and primary current path are separate pathways? The examiner suggests amending claim 14 to depict what is shown in Figures 1-2 in accordance what is written in paragraphs 0005, 0017-0018 and 0030-0031 of applicant’s specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schartner et al (US 2017/0072499 A1 as previously recited) in view of Huismann et al (US 6,984,806 B2 as previously recited) and Roth et al (US 9,463,523 B2 as newly recited).
With respect to claim 1, As best understood Schartner et al discloses of a welding-type system 100 (Para. 0040; Figures 1-10), comprising: a welding-type power source 102 configured to generate output power for an arc welding process (Para. 0040, 0044; Figure 1); a bi-directional wire feeder 104 to advance an electrode wire 107 to a workpiece 108 (Para. 0041-0042; Figure 1); one or more sensors 110, 114 configured to measure one or more welding process parameters (Para. 0043-0044; Figure 1); and a switch 502 to provide an alternative current path (i.e. arc voltage and current from the power source 102 through the transistor ending at the workpiece 108) for arc current between a primary current path (i.e. arc voltage and current from power source 102 through wire feeder 104 ending at the work piece 108) and a work piece 108 (Para. 0056-0057, Figures 5-6), wherein the switch 502 is connected to one or more of the one or more sensors 110, 114, the primary current path, or the workpiece 108 (0056-0057, Figures 5-6), the switch 502 is configured to close to redirect all or part of the arc current through the alternative current path in response to a first welding process parameter (e.g. when the actual clamp voltage (Vclamp) exceeds the target clamp voltage (Vref); Para. 0056) one or more welding process parameters (i.e. the actual clamp voltage (Vclamp feedback); Para. 0056) exceeding a first threshold value (.e.g. a desired clamp voltage and the target clamp voltage (Vref): Para. 0056) corresponding to a short clearance event (Para. 0056; Figures 1, 5-6).
Schartner et al teaches the invention as described above but fails to explicitly teach of a bi-directional wire feeder to advance or retract an electrode wire to or from a work piece; and open in response to receipt of a second welding process parameter of one or more welding process parameters exceeding a second threshold value.   
However, Huismann et al teaches of a bi-directional wire feeder 203 to advance or retract an electrode wire 209 to or from a work piece 110 (Col. 5, line 65 through Col. 6, line 27; Figures 1-3). The advantage of combining the teachings of Schartner et al in view of Huismann et al is that doing so would provide electrical control of the arc for the purpose of controlling heat into the weld, and not for causing transitions from one state to another, is desirable. 
Roth et al teaches of the switch 128 configured to open in response to receipt of a second welding process parameter (e.g. outside of the minimum and maximum threshold voltage; Col. 11, lines 35-44; Figures 1-15) of one or more welding process parameters exceeding a second threshold value (e.g. above or below the threshold voltage range of 120V to 20V; Col. 11, lines 24-59; Figures 5). The advantage of combining the teachings of Schartner et al and Huismann et al in view of Roth et al is that doing so would provide protection of the relay circuitry from excess input power due to a short circuit downstream. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the wire feeder of Schartner et al by incorporating the bi-directional wire feeder as taught by Huismann et al, and by further incorporating the relay circuit as taught by Roth et al, thereby providing electrical protection from excessive power input and the controlling heat into the weld. 


With respect to claim 2, Schartner et al, as applied by claim 1, discloses that the switch 502 is configured to adjust the amount of the arc current flowing through the alternative current path to regulate a voltage level or a current level of the arc welding process (Para. 0056-0058; Figures 1, 5-6).  

With respect to claim 3, Schartner et al, as applied by claim 1, discloses of a controller 103 to: receive data corresponding to the one or more welding process parameters (i.e. voltage, current; Para. 0056; Figure 1); compare the data to a plurality of threshold values (i.e. the clamp voltage set point current and voltage feedback, temperature feedback, or a combination thereof) associating welding process parameters to short clearance events (Para. 0056); and determine an anticipated short circuit event or an occurrence of a short circuit event based on the one or more welding process parameters (Para. 0043-0044 and 0058-0060; Figures 1 and 5-6).  

With respect to claim 4, Schartner et al, as applied by claim 3, discloses of a controller 103 to generate control signals based on the one or more welding process parameters (i.e. voltage, current; Para. 0056; Figure 1), wherein the switch 502 is configured to receive the control signals from the controller 103 and adjust the -35-Atty. Docket No. 61762US02 (67329-US)amount of the arc current flowing through the alternative current path based on the control signals (Para. 0043, 0056 and 0058-0060; Figures 1 and 5-6).  

With respect to claim 5, Schartner et al, as applied by claim 1, discloses that the first welding process parameter ((e.g. when the actual clamp voltage (Vclamp) exceeds the target clamp voltage (Vref); Para. 0056) of the one or more welding process parameters is a voltage measured between the electrode wire 107 and the work piece 108 (Para. 0041, 0056, 0058; Figure 1 and 5-6).  

With respect to claim 7, Schartner et al, as applied by claim 1, discloses that the first welding process parameter ((e.g. when the actual clamp voltage (Vclamp) exceeds the target clamp voltage (Vref); Para. 0056) of the one or more welding process parameters (i.e. the combination of the voltage and current to achieve power measurement) is a power output from the welding-type power source 102 (Para. 0044 and 0056; Figures 1).  

With respect to claim 8, Schartner et al, as applied by claim 1, discloses that the switch 502 is a semiconductor (i.e. switch is a transistor 502) based device (Para. 0056; Figure 5).  

With respect to claim 9, Schartner et al, as applied by claim 1, discloses that the switch 502 is a transistor device (Para. 0056; Figures 1 and 5).  

With respect to claim 10, Schartner et al, as applied by claim 1, discloses that the switch 304-308 is a passive switch (i.e. the definition of a passive component is an electrical component that does not generate power, but instead dissipates, stores, and/or releases it. Since an electrical mechanical type of switch does not generate power, or dissipate power or store power or release power like a transistor, the electrical mechanical type switch fits the definition of a passive switch component) configured to activate automatically to redirect the arc current through the alternative current path (Para. 0048-0049 and 0054; Figures 1, 3 and 5).
  
With respect to claim 11, Schartner et al and Huismann et al, as applied by claim 1, discloses that the switch 502 is further configured to adjust an amount of arc current flowing through the alternative current path prior to the short clearance event in response to one or more welding process parameters exceeding a second threshold value (i.e. a range of voltage set points that is adjusted from a previous set point; Para. 0056; Figures 1 and 5).  
Schartner et al and Huismann et al teaches the invention as described above but fails to explicitly teach of the switch is further configured to adjust an amount of arc current flowing through the alternative current path prior to the short clearance event in response to the second welding process parameter of the one or more welding process parameters exceeding the second threshold value.   
Roth et al teaches of the switch 128 is further configured to adjust an amount of arc current flowing through the alternative current path 130 prior to the short clearance event in response to the second welding process parameter (e.g. outside of the minimum and maximum threshold voltage; Col. 11, lines 35-44; Figures 1-15) of the one or more welding process parameters exceeding the second threshold value (e.g. above or below the threshold voltage range of 120V to 20V; Col. 11, lines 24-59; Figures 5). The advantage of combining the teachings of Schartner et al and Huismann et al in view of Roth et al is that doing so would provide protection of the relay circuitry from excess input power due to a short circuit downstream. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the wire feeder of Schartner et al and Huismann et al, and by incorporating the relay circuit as taught by Roth et al, thereby providing protection of the relay circuitry from excess input power due to a short circuit downstream. 

With respect to claim 14, As best understood Schartner et al discloses of a welding-type system 100 (Para. 0040; Figures 1-10), comprising: a welding-type power source 102 configured to generate output power for an arc welding process (Para. 0040, 0044; Figure 1); a bi-directional wire feeder 104 to advance an electrode wire 107 to a workpiece 108 (Para. 0041-0042; Figure 1); one or more sensors 110, 114 configured to measure one or more welding process parameters (Para. 0043-0044; Figure 1); and a switch 502 to provide an alternative current path (i.e. arc voltage and current from the power source 102 through the transistor ending at the workpiece 108) for arc current between a primary current path (i.e. arc voltage and current from power source 102 through wire feeder 104 ending at the work piece 108) and a work piece 108 (Para. 0056-0057, Figures 5-6), wherein the switch 502 is connected to one or more of the one or more sensors 110, 114, the primary current path, or the workpiece 108 (0056-0057, Figures 5-6), the switch 502 is configured to close to redirect all or part of the arc current through the alternative current path in response to one or more welding process parameters (i.e. the actual clamp voltage (Vclamp feedback); Para. 0056) exceeding a threshold value (.e.g. a desired clamp voltage and the target clamp voltage (Vref): Para. 0056) corresponding to beginning of a short clearance event (Para. 0056; Figures 1, 5-6).
Schartner et al teaches the invention as described above but fails to explicitly teach of a bi-directional wire feeder to advance or retract an electrode wire to or from a work piece; and open during a short circuit phrase to allow all or part of the arc current to flow through the primary path and the electrode wire.   
However, Huismann et al teaches of a bi-directional wire feeder 203 to advance or retract an electrode wire 209 to or from a work piece 110 (Col. 5, line 65 through Col. 6, line 27; Figures 1-3). The advantage of combining the teachings of Schartner et al in view of Huismann et al is that doing so would provide electrical control of the arc for the purpose of controlling heat into the weld, and not for causing transitions from one state to another, is desirable. 
Roth et al teaches of the switch 128 configured to open during a short circuit phrase to allow all or part of the arc current to flow through the primary path 129 and the electrode wire 54 (Col. 11, lines 24-59; Col. 12, lines 27-50; Figures 5). The advantage of combining the teachings of Schartner et al and Huismann et al in view of Roth et al is that doing so would provide protection of the relay circuitry from excess input power due to a short circuit downstream. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the wire feeder of Schartner et al by incorporating the bi-directional wire feeder as taught by Huismann et al, and by further incorporating the relay circuit as taught by Roth et al, thereby providing electrical protection from excessive power input and the controlling heat into the weld. 

With respect to claim 15, Schartner et al, as applied to claim 14, discloses that the threshold value is a first threshold value corresponding to an anticipated short circuit event, the one or more welding process parameters including a voltage associated with the arc welding process (Para. 0056; Figures 1-10).  

With respect to claim 16, Schartner et al, as applied to claim 14, discloses that the threshold value is a second threshold value (i.e. a range of voltage set points that is adjusted from a previous set point) corresponding to an anticipated short circuit event (Para. 0056), the one or more welding process parameters including a measured arc event duration exceeding a representative duration of one or more arc events (Para. 0039, 0059, 0065).  

With respect to claim 17, Schartner et al, as applied to claim 14, discloses that the threshold value is a third threshold value ((i.e. a range of voltage set points that is adjusted from a previous set point; Para. 0056) corresponding to a detected short circuit event, the one or more welding process parameters including a voltage (Para. 0056; Figures 1 and 5).  

With respect to claim 18, Schartner et al, as applied by claim 14, discloses of a controller 103 to: receive data corresponding to the one or more welding process parameters (i.e. voltage, current; Para. 0056; Figure 1); compare the data to a plurality of threshold values (i.e. the clamp voltage set point current and voltage feedback, temperature feedback, or a combination thereof) associating welding process parameters to short clearance events (Para. 0056); and determine an anticipated short circuit event or an occurrence of a short circuit event based on the one or more welding process parameters (Para. 0043-0044 and 0058-0060; Figures 1 and 5-6).  

With respect to claim 19, Schartner et al, as applied by claim 14, discloses of a controller 103 to generate control signals based on the one or more welding process parameters (i.e. voltage, current; Para. 0056; Figure 1), wherein the switch 502 is configured to receive the control signals from the controller 103 and adjust the -35-Atty. Docket No. 61762US02 (67329-US)amount of the arc current flowing through the alternative current path based on the control signals (Para. 0043, 0056 and 0058-0060; Figures 1 and 5-6).  

Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schartner et al (US 2017/0072499 A1 as previously recited) in view of Huismann et al (US 6,984,806 B2 as previously recited) and Roth et al (US 9,463,523 B2 as newly recited) as applied to claims 1 and 11, above, and further in view of Davidson et al (US 2016/0288235 A1 as previously recited).
With respect to claim 6, Schartner et al in view of Huismann et al and Roth et al, as applied by claim 1, does not explicitly discloses that the first welding process parameter of the one or more welding process parameters is a rate of change of the arc current.  
However, Davidson et al teaches that first welding process parameter (e.g. one of many samples with the levels of voltage below a threshold voltage indicating a short circuit) the one or more welding process parameters (i.e. of the voltage/current) is a rate of change of the arc current (Para. 0026 and 0029-0030; Figures 1-3). 
The advantage of combining the teachings of Schartner et al in view of Huismann et al and Roth et al in further view of Davidson et al is that doing so would adapt the control regime to arrive at more predictability and controllable short circuits, reduce energy applied to the weld, improve travel speed, reduce spatter, and so forth. 
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the process parameter detected by voltage/ current sensor of Schartner et al and Huismann et al and Roth et al, by incorporating the sensory detection as taught by Davidson et al, thereby adapting the control regime to arrive at more predictability and controllable short circuits, reduce energy applied to the weld, improve travel speed, reduce spatter, and so forth. 

 	With respect to claim 12, Schartner et al in view of Huismann et al and Roth et al, as applied by claim 11, does not explicitly disclose that the second welding process parameter comprises one or more of a rate of change of voltage, a rate of change of power, or a rate of change of impedance associated with the welding-type system.  
However, Davidson et al teaches that the second welding process parameter (e.g. one of many samples with the levels of voltage below a threshold voltage indicating a short circuit) comprise one or more of a rate of change of voltage, a rate of change of power, or a rate of change of impedance associated with the welding-type system 1 (Para. 0026 and 0029-0030; Figures 1-3). 
The advantage of combining the teachings of Schartner et al in view of Huismann et al and Roth et al in further view of Davidson et al is that doing so would adapt the control regime to arrive at more predictability and controllable short circuits, reduce energy applied to the weld, improve travel speed, reduce spatter, and so forth. 
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the process parameter detected by voltage/ current sensor of Schartner et al and Huismann et al and Roth et al, with the incorporation of the sensory detection as taught by Davidson et al, thereby adapting the control regime to arrive at more predictability and controllable short circuits, reduce energy applied to the weld, improve travel speed, reduce spatter, and so forth. 

With respect to claim 13, Schartner et al and Huismann et al and Roth et al, as applied to claim 12, discloses that the second threshold value (i.e. a range of voltage set points that is adjusted from a previous set point) corresponds to a short circuit event (Para. 0056; Figures 1 and 5).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schartner et al (US 2017/0072499 A1 as previously recited) in view of Huismann et al (US 6,984,806 B2 as previously recited) and Roth et al (US 9,463,523 B2 as newly recited) as applied to claim 14, above, and further in view of Peters et al (US 2015/0209889 A1 as previously recited). 
With respect to claim 20, Schartner et al in view of Huismann et al and Roth et al, as applied to claim 14, does not explicitly disclose that the welding-type system is configured to perform additive manufacturing operations.
However, Peters et al teaches that the welding-type system is configured to perform additive manufacturing operations (Para. 0002 and 0036-0037; Figures 1, 19A-19C and 23-24D). 
The advantage of combining the teachings of Schartner et al in view of Huismann et al and Roth et al in further view of Peters et al is that doing so would provide additive manufacturing system that can operate at high speeds and with a high level of precision. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the welding system as taught by Schartner et al and Huismann et al and Roth et al, with the incorporation of the welding and additive manufacturing system as taught by Peters et al, thereby providing additive manufacturing system that can operate at high speeds and with a high level of precision. 

Response to Amendment
With respect to the Drawing Objection: Applicant amendment of specification, dated April 22, 2022, has overcome the previous Drawing objection of the last Office action. 
With respect to the 35 USC 112 Rejection: Applicant amendment of claims 1 and 14, dated April 22, 2022, has overcome the previous Drawing objection of the last Office action. 

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are persuasive regarding applicant’s amendments to independent claims 1 and 14. 

Applicant argues: “Schartner in view of Huismann fails to discloses or suggest the system of amended claim 1. In rejecting claim 1, the Office Action cites Schartner for allegedly describing a voltage welding process parameter. The Office action has cited a single parameter (e.g., voltage) to reject the distinct parameters and thresholds of claim 1. For instance, the single parameter and/or threshold is used to open and/or close the switch, in contrast to the system of claim 1. Huismann does not cure the deficiency. In view of the foregoing, it is respectfully submitted that Schartner in view of Huismann fails to disclose or suggest the system of amended claim 1. Thus, for at least this reason, claim 1 and all claims depending therefrom are patentable over the cited references” on pages 10-11 of remarks.
Examiner response: The examiner agrees with applicant’s interpretation of the previous 35 USC 103 rejection in the last Office action regarding the amendments of independent claim 1. The previous 35 USC 103 rejections of claim 1 over Schartner in view of Huismann fails to teach the limitation of “the switch configured to open in response to receipt of a second welding process parameter of one or more welding process parameters exceeding a second threshold value” as recited in claim 1. After further search and consideration, the examiner has found newly recited prior art Roth et al that remedies the switch deficiencies as taught by the combination of Schartner in view of Huismann. Therefore claim 1 is rejected under 35 USC 103 over Schartner in view of Huismann and Roth et al.


Applicant argues: “Likewise, in rejecting claim 11, the same citation is made to voltage in paragraph 56 of Schartner. However, claim 11 recites, as amended, "the switch is further configured to adjust an amount of arc current flowing through the alternative current path prior to the short clearance event in response to the second welding process parameter of the one or more welding process parameters exceeding the second threshold value." For at least the reasons provided with respect to amended claim 1, Schartner in view of Huismann similarly fails to disclose or suggest the system of amended claim 11”, on page 11 of remarks.
Examiner response: The examiner respectfully agrees with applicant’s interpretation of the previous 35 USC 103 rejection in the last Office action regarding the amendments of dependent claim 11. The previous 35 USC 103 rejections of claims 11 over Schartner in view of Huismann fails to teach the limitation of “the switch is further configured to adjust an amount of arc current flowing through the alternative current path prior to the short clearance event in response to the second welding process parameter of the one or more welding process parameters exceeding the second threshold value” as recited in claim 11. After further search and consideration, the examiner has found newly recited prior art Roth et al that remedies the switch deficiencies as taught by the combination of Schartner in view of Huismann. Therefore claim 11 is rejected under 35 USC 103 over Schartner in view of Huismann and Roth et al.

Applicant argues: “In rejecting claims 6 and 12, the Office Action acknowledges that Schartner and Huismann fail to disclose, "that the one or more welding process parameters is a rate of change of the arc current", and introduces Davidson. See, e.g., Office Action at 13. Controlling or regulating the rate of an output, however, does not disclose or suggest "one or more welding process parameters a rate of change of the arc current" or "the second threshold value [being] one or more of a rate of change of voltage, a rate of change of power, or a rate of change of impedance," as recited in the claims. Thus, for this additional reason, the combination of references fails to disclose or suggest "the first welding process parameter" or the "the second welding process parameter" of claims 6 and 12, respectively. Withdrawal of these rejections is therefore respectfully requested”, on pages 11-12 of remarks. 
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the previous 35 USC 103 rejection in the last Office action. The base claim of claims 6 and 12 is now rejected under 35 USC 103 over the combination of Schartner in view of Huismann and Roth et al. Thus, previous 35 USC 103 rejection of claims 6 and 12 over the combination of Schartner in view of Huismann in further view of Davidson has been withdrawn. Claims 6 and 12 are now rejected under 35 USC 103 over the combination of Schartner in view of Huismann and Roth et al in further view of Davidson.

Applicant argues: “Schartner in view of Huismann fails to disclose or suggest the system of amended claim 14. For example, neither Schartner nor Huismann discloses or suggests, at least, a switch to provide an alternate current path for arc current between a primary current path and a workpiece, wherein the switch configured to: close to redirect all or part of the arc current through the alternative current path in response to one or more welding process parameters exceeding a threshold value corresponding to a beginning of a short circuit event; and open during a short circuit phase to allow all or part of the arc current to flow through the primary current path and the electrode wire. See, claim 14. In view of the foregoing, it is respectfully submitted that Schartner in view of Huismann fails to disclose or suggest the system of amended claim 14. Thus, for at least this reason, claim 14 and all claims depending therefrom are patentable over the cited references. Withdrawal of these rejections is therefore respectfully requested”, on pages 12-13. 
-12- Examiner response: The examiner agrees with applicant’s interpretation of the previous 35 USC 103 rejection in the last Office action regarding the amendments of independent claim 14. The previous 35 USC 103 rejections of claim 14 over Schartner in view of Huismann fails to teach the limitation of “the switch configured to and open during a short circuit phrase to allow all or part of the arc current to flow through the primary path and the electrode wire” as recited in claim 14. After further search and consideration, the examiner has found newly recited prior art Roth et al that remedies the switch deficiencies as taught by the combination of Schartner in view of Huismann. Therefore claim 14 are rejected under 35 USC 103 over Schartner in view of Huismann and Roth et al.

Applicant’s argues: “Claim 16 recites, "the threshold value is a second threshold value corresponding to an anticipated short circuit event, the one or more welding process parameters including a measured arc event duration exceeding a representative duration of one or more arc events." In rejecting claim 16, the Office Action relies upon paragraphs 39, 59 and 65 of Schartner. See, e.g., Office Action at 12-13. However, the cited portions of Schartner appear to refer to arc welding generally, and fail to disclose or suggest any subject matter corresponding to "a measured arc event duration exceeding a representative duration of one or more arc events," as recited in claim 16, for example. Thus, for at least this reason, withdrawal of this rejection is therefore respectfully requested” on page 13 of remarks. 
-12- Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the previous 35 USC 103 rejection in the last Office action. The base claim of claims 16 is now rejected under 35 USC 103 over the combination of Schartner in view of Huismann and Roth et al. Thus, previous 35 USC 103 rejection of claims 16 over the combination of Schartner in view of Huismann has been withdrawn. Claims 16 is now rejected under 35 USC 103 over the combination of Schartner in view of Huismann and Roth et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        July 5, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761